Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.  Claims 1 and 17 are currently amended and claims 4 and 20 have now been cancelled. Claims 1-3, 5-10, 17-19, 21, 23-26, and 78 are currently pending. 

Allowable Subject Matter
Claims 1-3, 5-10, 17-19, 21, 23-26, and 78 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner agrees with the applicant’s arguments, no prior art could be found to teach all the claimed limitations.  In particular, no prior art could be found to teach the claimed approach to managing a federated network slice by utilizing VNF extensions, at least two domains, look-up service, association between VNF management component name and location, and where the infrastructure resources of the two domains are not interoperable for extension of the one/more VNFs. 
The claimed invention manages a federated network slice, the federated network slice comprising an extension of one or more virtual network functions from a first network domain to a second network domain.  A second orchestration manager of the second network domain first accesses a first virtual network function management component for extension of the one or more virtual network functions from the first network domain to the second network domain.  The second orchestration manager then initiates registration of the first virtual network function management component with a look-up service to generate a first association between a first name of the first virtual network function management component and a first location of the first virtual network function management component in the second network domain.  The invention also has the second orchestration manager initiate transmission to the first network domain of the first name of the first virtual network function management components.  Before the accessing step, the second infrastructure resources of the second network domain are not interoperable with first infrastructure resources of the first network domain for extension of the one or more virtual network functions from the first network domain to the second network domain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455